J-A06024-15


                                  2015 Pa. Super. 148

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

OWEN ROGAL

                            Appellant                         No. 5 EDA 2014


          Appeal from the Judgment of Sentence November 18, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002115-2012


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

OPINION BY OTT, J.:                                           FILED JULY 07, 2015

        Dr. Owen Rogal appeals the judgment of sentence entered November

18, 2013, in the Philadelphia County Court of Common Pleas. The trial court

sentenced Rogal to a term of one to seven years’ imprisonment after a jury

found him guilty of 31 charges, including corrupt organizations, conspiracy,

theft by deception, attempted theft by deception, and insurance fraud. 1 The

jury    determined     Rogal    and    his     daughter,   co-defendant   Kim   Rogal,

intentionally and systematically used an improper billing code to collect

higher payments from insurance companies for procedures performed in

their pain clinic. On appeal, Rogal contends (1) the evidence was insufficient

____________________________________________


1
    18 Pa.C.S. §§ 911, 903, 3922, 901, and 4117(b), respectively.
J-A06024-15



to support the verdict; (2) the trial court failed to act as gatekeeper when it

permitted the dual testimony of Commonwealth witness, Frank J. Dubeck,

Jr., M.D., as both a lay witness and an expert witness; and (2) the court

erred in failing to determine that Rogal’s attorney operated under a conflict

of interest. For the reasons below, we affirm.

        The facts underlying Rogal’s conviction are as follows. Rogal and his

daughter, Kim Rogal, owned and operated The Pain Center (“TPC”), a clinic

that specialized in performing radiofrequency surgery (“RFS”) to relieve

pain.    Rogal, a dentist by trade, supervised the doctors employed by TPC

and interviewed prospective patients, while Kim Rogal was the office

manager and ran the billing department.2         Kim Rogal also developed the

computerized billing program TPC used to bill insurance companies for the

RFS procedure.

        RFS is a simple, “low-risk” procedure, performed in an office suite,3

that uses “high-intensity heat” to reduce pain. N.T., 4/23/2013, at 20, 89.

At TPC, a doctor would apply a local anesthetic to numb the area on the

patient, and then insert a needle, guided by a fluoroscope,4 to administer
____________________________________________


2
  Kim Rogal also owned the building out of which TPC operated.            N.T.,
4/25/2013, at 40.
3
  The RFS performed at TPC did not require either a sterile room or an
anesthesiologist. N.T., 4/23/2014, at 22, 111.
4
    A fluoroscope is a two dimensional x-ray machine. Id. at 31.




                                           -2-
J-A06024-15



heat to a small area to stop the pain.             See id. at 31-38.    The doctors

working at TPC did not receive any specialized training, but rather, simply

observed other physicians performing RFS for a few days before attempting

the procedure themselves. Id. at 15.             Dr. John Paul Palmerio, who worked

at TPC from November of 2004 until March of 2012, testified the doctors at

TPC “worked strictly on bone” to relieve pain in the “cervical spine, thoracic

spine, lumbar spine, hips, on a knee, or on a[n] elbow[.]” Id. at 23.

       Since 1990, TPC has been billing insurance companies for the RFS

procedure using standard billing code 61790 (“CPT Code 61790”).5                  In

layman’s terms, CPT Code 61790 refers to “destroying tissue with precise

locational control by sticking something through the skin that destroys the

nerve of the gasserian ganglion.”          N.T., 4/22/2013, at 75.     The gasserian

ganglion, located in the “cranial vault,” is “one of the 12 cranial nerves in the

brain,” and “supplies sensation to the face and taste to the anterior two-

thirds of the tongue.”6       Id. at 69.       The procedure described in CPT Code
____________________________________________


5
  The Current Procedural Terminology (“CPT”) Manual contains standardized
billing codes for all medical procedures, which enables insurance companies
to process claims electronically. N.T., 4/22/2013, at 50-51. The CPT
manual is created by physicians and updated annually. Id. at 52. Dr.
Dubeck, an expert in medical billing and coding, testified that insurance
companies take the code submitted by the medical professional “at face
value” so that most claims are processed by the computer and
reimbursements are paid within a few weeks. Id. at 59.
6
 Dr. John Lee, an expert in neurosurgery, testified the cranial nerves are “a
very intricate anatomy and you spend many years studying this anatomy to
operate on it safely.” N.T., 4/25/2013, at 14.



                                           -3-
J-A06024-15



61790 is a “very delicate” procedure which is usually performed by a

neurosurgeon       in    an   operating        room   with   the   assistance   of   an

anesthesiologist.       Id., at 70; N.T., 4/25/2013, at 21. It is used as a last

resort to treat patients with trigeminal neuralgia, “a debilitating facial pain.” 7

N.T., 4/22/2013, at 88. While the procedure described in CPT Code 61790 is

similar to the RFS procedure performed at TPC, that is, a doctor sticks a

needle through the skin to destroy nerves, the doctors at TPC never

performed procedures near the brain.8

       Nevertheless, TPC always billed its low-risk RFS procedure using CPT

Code 61790, which had a reimbursement value of $4,800. N.T., 4/23/2013,

at 51, 54-55.       Whereas, the typical reimbursement value for the actual

procedure performed at TPC was $300 to $400.                 Id. at 109.   During the

course of the subsequent investigation, the Commonwealth determined that

TPC billed 12 insurance companies in excess of $5,000,000.00 under CPT

____________________________________________


7
  Dr. Lee explained the pain suffered by patients with trigeminal neuralgia is
so severe that “[s]ome people have even termed it the suicide pain” because
it almost drives patients to suicide. N.T., 4/25/2013, at 11.
8
  Coding expert, Dr. Dubeck, explained the CPT Code Manual specifically
instructs physicians to “accurately identify the service performed” and not to
“merely approximate[] the service performed.” N.T., 4/22/2013, at 79. The
Manual states “[i]f no such specific code exists, then report the service using
the appropriate unlisted procedure or service code.” Id. To that end, Dr.
Dubeck testified TPC committed a “direct violation of the coding instructions”
when they billed their RFS procedure at CPT Code 61790 simply because
their procedure “met four out of five elements of [that] code[.]” Id. at 102.




                                           -4-
J-A06024-15



Code 61790.9         N.T., 4/24/2013, at 108.           Furthermore, although the

Commonwealth’s expert neurosurgeon testified it would be rare for a patient

to undergo the procedure at CPT Code 61790 more than once, TPC billed

insurance companies for as many as 78 treatments for the same patient.

See N.T., 4/24/2013, at 116-117; N.T., 4/25/2013, at 31.

       Eventually, the insurance companies began flagging claims submitted

by TPC.       See N.T., 4/22/2014, at 123 (Blue Cross Excellus); N.T.

4/24/2013, at 20 (Horizon Blue Cross Blue Shield of New Jersey); 75

(Aetna). In 2005, both Horizon and Aetna notified TPC that its use of CPT

Code 61790 was improper for the procedure actually performed.                  Ann

Browne, Senior Investigator for Horizon, testified that after meeting with

TPC’s attorney, Kevin Rafeal, she obtained 12 peer reviews, per his request,

which all confirmed that CPT Code 61790 was not appropriate for the

procedure performed at TPC.             N.T., 4/24/2012, at 15.      Although she

informed Rafeal of the coding problem in 2006, TPC continued to bill Horizon

for CPT Code 61790, using the individual physician’s taxpayer ID numbers

until June of 2010.          Id. at 22.        Similarly, Elizabeth Saragusa, fraud

investigator for Aetna, testified that Aetna began flagging TPC claims in

2004. Id. at 75.


____________________________________________


9
  The records revealed, however, that the insurance companies paid only
$1.8 million in reimbursements for the amount billed. N.T., 4/24/2013, at
109.



                                           -5-
J-A06024-15



      Dr. Stuart Kaufmann began working for TPC in late 2004.       About a

year later, he was contacted by a Blue Cross representative, who informed

him of the billing code discrepancy. N.T., 4/23/2013, at 101. Dr. Kaufmann

testified at trial that he was angry because he feared he might lose his

medical license. Id. at 102. He stated he confronted Rogal who responded

as follows:

      He tried to reassure me that he had really good attorneys who
      said that the procedure [was] billed correctly, and not to worry,
      and I am making something out of nothing, that insurance
      companies for years have been trying to take him down. It was
      just more of a witch hunt is basically what he told me.

Id. at 103.   Dr. Kaufmann then spoke with TPC’s attorney, Kevin Rafeal,

regarding his concerns about the legality of the code.            After that

conversation, Dr. Kaufmann left TPC.

      In February of 2005, another TPC physican, Dr. John Paul Palmerio,

received a similar letter from Highmark Insurance Company questioning his

submission of bills using CPT Code 61790.     Id. at 52, 57.    Dr. Palmerio

spoke with Kim Rogal the next day.     She told him “not to worry” because

“[t]hese people are not allowed to do what they are doing.” Id. at 60. She

also told him she was “turning it over to the lawyers who [would] write

[him] a letter regarding this matter.” Id.

      Dr. Dubeck, who was medical liaison to the fraud unit for Blue Cross

Excellus, testified that his company was notified by another Blue Cross plan




                                    -6-
J-A06024-15



to take a “closer look” at the TPC bills.10          N.T., 4/22/2013, at 67.    His

investigation revealed the billing code TPC used was for “brain surgery,” but

the procedure actually performed “was nowhere near the brain.” Id. at 68.

Blue Cross Excellus began flagging TPC’s claims in September of 2009. In

response to an appeal by TPC, Dr. Dubeck sent Kim Rogal a detailed letter

on December 18, 2009, in which he explained the use of CPT Code 61790 for

the RFS procedure performed at TPC was incorrect and provided two

alternative codes for the procedure performed. Id. at 170-173. However,

despite having advised Kim Rogal “in no uncertain terms … not to bill

[Excellus] using the code 61790 ever again[,]” Execellus received at least six

subsequent bills from TPC in 2010 with CPT Code 61790. Id. at 174-175.

        Additionally, in late 2009, the Philadelphia District Attorney’s Office

received a referral regarding TPC’s fraudulent billing practices from the

National Insurance Crime Bureau.               After further investigation, District

Attorney Detective Karl Supperer secured a search warrant for TPC, which

he executed on November 22, 2010. A 15-month grand jury investigation

followed, after which the Commonwealth charged Rogal and his daughter

with multiple crimes, including corrupt organizations, conspiracy and

insurance fraud.11       On February 16, 2012, the trial court granted the
____________________________________________


10
     As noted supra, Dr. Dubeck testified as both an expert and lay witness.
11
   Both Rogal and Kim Rogal exercised their 5th Amendment rights, and
chose not to testify before the investigating grand jury. N.T., 12/14/2011,
(Footnote Continued Next Page)


                                           -7-
J-A06024-15



Commonwealth’s motion to bypass a preliminary hearing and proceed to

trial.

         On May 1, 2013, a jury returned a verdict of guilty on all charges

against both Rogal and Kim Rogal.                Prior to sentencing, Cheryl J. Sturm,

Esq., entered her appearance on behalf of Rogal.               On October 22, 2013,

counsel filed a motion for extraordinary relief challenging, inter alia, the

sufficiency of the evidence, several evidentiary rulings and a potential

conflict of interest regarding trial counsel’s representation.         The trial court

denied the motion without a hearing on November 5, 2013. On November

18, 2013, the court imposed concurrent sentences of one to seven years’

incarceration on each of Rogal’s 31 convictions.12 Rogal filed a timely post

sentence motion and a motion for modification of sentence, both of which

the trial court denied without a hearing. This timely appeal follows. 13
                       _______________________
(Footnote Continued)

at 10-11. They were represented by the same attorney during the grand
jury proceedings, but retained separate counsel after the charges were filed.
See N.T., 3/7/2012.
12
   The court sentenced Kim Rogal to concurrent terms of 11½ to 23 months’
of house arrest, followed by five years’ reporting probation on each of her 31
convictions. N.T., 11/18/2013, at 58.
13
   The trial court did not order Rogal to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b), and the court’s Rule
1925(a) opinion addressed only Rogal’s request for bail pending appeal.
Thereafter, the Commonwealth filed an application requesting this Court
remand the appeal to allow the trial court to file an opinion addressing the
claims raised by Rogal in his appellate brief (“Rogal’s Principal Brief”). We
granted the Commonwealth’s request on May 21, 2014, and directed Rogal
to file a Rule 1925(b) statement. Upon remand, Rogal filed a lengthy (20-
(Footnote Continued Next Page)


                                            -8-
J-A06024-15



      In his first issue on appeal, Rogal challenges the sufficiency of the

evidence supporting his convictions of corrupt organizations and conspiracy.

With respect to the corrupt organizations charge, Rogal argues that there is

no evidence he committed a predicate act of racketeering.      Further, with

respect to the conspiracy charge, he contends he was found guilty by

association.   Specifically, Rogal asserts there was no evidence he had a

shared criminal intent with his daughter to defraud the insurance companies.

Rather, he argues, the evidence demonstrates he had no involvement in the

billing process, which was handled exclusively by Kim Rogal, and the jury

improperly inferred a conspiracy based solely on their father/daughter

relationship. He also maintains the remaining convictions were tarnished by

the stigma of the corrupt organizations charge.

      Our review of a challenge to the sufficiency of the evidence is well-

established.

      We review the evidence in the light most favorable to the verdict
      winner to determine whether there is sufficient evidence to allow
      the jury to find every element of a crime beyond a reasonable
      doubt.

          In applying the above test, we may not weigh the evidence
          and substitute our judgment for the fact-finder. In
          addition, we note that the facts and circumstances
          established by the Commonwealth need not preclude every
                       _______________________
(Footnote Continued)

page) concise statement, and the trial court filed an opinion in response.
Thereafter, this Court granted Rogal’s request to file a Supplemental
Opening Brief in response to the court’s opinion (“Rogal’s Supplemental
Brief”).



                                            -9-
J-A06024-15


         possibility of innocence.      Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter
         of law no probability of fact may be drawn from the
         combined circumstances. The Commonwealth may sustain
         its burden of proving every element of the crime beyond a
         reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire
         record must be evaluated and all evidence actually
         received must be considered. Finally, the finder of fact
         while passing upon the credibility of witnesses and the
         weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Tejada, 107 A.3d 788, 792-793 (Pa. Super. 2015)

(citation omitted).

      The crime of corrupt organizations is codified at Section 911 of the

Crimes Code, which provides, in relevant part:

      It shall be unlawful for any person employed by or associated
      with any enterprise to conduct or participate, directly or
      indirectly, in the conduct of such enterprise’s affairs through a
      pattern of racketeering activity.

18 Pa.C.S. § 911(b)(3). It is also unlawful for a person to conspire to violate

subsection (b)(3). Id. at § 911(b)(4). Subsection (h) defines “enterprise”

as “any … corporation, association or other legal entity, … engaged in

commerce and includes legitimate as well as illegitimate entities and

governmental entities.”   Id. at § 911(h)(3).    Further, the subsection lists

numerous crimes that constitute “racketeering activity,” including theft and

insurance fraud, and defines a “pattern of racketeering activity” as “a course

of conduct requiring two or more acts of racketeering activity one of which




                                    - 10 -
J-A06024-15



occurred after the effective date of this section.”    Id. at §§ 911(h)(1),

(h)(4).

      With regard to Rogal’s conspiracy conviction, we note:

            To sustain a conviction for criminal conspiracy, the
      Commonwealth must establish the defendant: 1) entered into an
      agreement to commit or aid in an unlawful act with another
      person or persons; 2) with a shared criminal intent; and 3) an
      overt act was done in furtherance of the conspiracy.          The
      conduct of the parties and the circumstances surrounding such
      conduct may create a web of evidence linking the accused to the
      alleged conspiracy beyond a reasonable doubt.                 The
      conspiratorial agreement can be inferred from a variety of
      circumstances including, but not limited to, the relation between
      the parties, knowledge of and participation in the crime, and the
      circumstances and conduct of the parties surrounding the
      criminal episode.

Commonwealth v. Feliciano, 67 A.3d 19, 25-26 (Pa. Super. 2013)

(citation and internal punctuation omitted), appeal denied, 81 A.3d 75 (Pa.

2013).

      Here, the trial court concluded there was sufficient evidence to support

Rogal’s convictions beyond a reasonable doubt. First, the court detailed the

evidence demonstrating “a patent dissimilarity” between the “simple, low

risk, pain relief procedure” performed at TPC, and the “brain surgery” billed

at CPT Code 61790.      Trial Court Opinion, 8/28/2014, at 3-4.      The RFS

procedure performed at TPC was described as “relatively straightforward and

safe.” Id. at 3. Most of TPC’s physicians began performing the procedure

after less than a week of observation. Id. It required no special training, no

anesthesiologist, and no sterile operating room. Id. at 3-4. Conversely, the



                                    - 11 -
J-A06024-15



procedure billed at CPT Code 61790 was within the brain surgery billing

category, and performed “almost exclusively by neurosurgeons.” Id. at 3.

Expert neurosurgeon Dr. Lee testified that the procedure required “extensive

training” and required both an attending anesthesiologist and sterile

operating room. Id. The trial court also noted that the “patent dissimilarity”

between the two procedures is even more evident when considering the

reimbursement value.     Id. at 4.    CPT Code 61790 had a reimbursement

value of approximately $4,800, while the typical reimbursement value for

the RFS procedure performed at TPC was approximately $300 to $400. Id.

at 4-5, citing N.T., 4/23/2013, at 51, 54, 109.

      Next, the court cited to the evidence which “may have reasonably

been interpreted by the jury as suggesting [Rogal’s] intimate knowledge of

[TPC’s] billing practice as well as his control and complicity therein.” Id. at

4. First, Rogal described himself as “the individual who ran the Pain Center.”

Id., citing N.T., 4/23/2013, at 13.     When Dr. Kauffman confronted him in

2005 with the letter he had received from an insurance company questioning

the billing code, Rogal “neither expressed confusion nor directed the inquiry

to [Kim Rogal].” Id. at 4. Rather, the court explained:

      [Rogal] declared that the billing was being handled correctly,
      further explaining that insurance companies have been on a
      witch hunt, contesting his billing method for years.

Id., citing N.T., 4/23/2013, at 103. Second, the trial court noted that when

Dr. Palmerio confronted Kim Rogal with a similar letter, her “response




                                      - 12 -
J-A06024-15



mirrored that of [Rogal], assuring Dr. Palmerio that his concern was

misplaced.” Id. at 4, citing N.T., 4/23/2013, at 50. The court opined:

      Their shared retort when challenged about billing supported a
      reasonable inference that [Rogal and Kim Rogal] shared the
      conspiratorial intent to fraudulently bill rather than, as [Rogal]
      maintains, demonstrating that [Kim Rogal] was acting as a rogue
      employee.

Id. at 4.

      Finally, the trial court noted “the expression of uncertainty by [Rogal’s]

attorney regarding the propriety of [CPT C]ode 61790” who described the

billing to Dr. Kauffman as “an ambiguous grey area.” Id. at 5, citing N.T.,

4/23/2013, at 115. The court opined the jury may have interpreted Rogal’s

staunch support of the use of CPT Code 61790 in contrast to his attorney’s

uncertainty “as corroborative of [Rogal’s] illicit intent.”   Id. at 5.    Based

upon the foregoing, the trial court found the evidence was sufficient to

support a guilty verdict on the charges of corrupt organizations and

conspiracy.

      Our review of the record supports the trial court’s decision. First, with

regard to his corrupt organizations charge, Rogal argues there was no

evidence he committed “even one predicate act of racketeering.”           Rogal’s

Principal Brief at 12. Rather, he contends, the evidence demonstrated that

Kim handled all the billing and developed the computerized billing system.

      However, the racketeering statute proclaims it unlawful to participate

“directly or indirectly” in a pattern of racketeering activity. 18 Pa.C.S. §

911(b)(3) (emphasis supplied).        Here, the Commonwealth presented

                                    - 13 -
J-A06024-15



evidence that indirectly linked Rogal to the racketeering activity.                          For

example, Rogal characterized himself as “the gentleman who ran The Pain

Center.” N.T., 4/23/2013, at 13. Moreover, based on his response to Dr.

Kauffman’s concern regarding the billing, the jury could infer that Rogal was

clearly aware of the billing issue, and, in particular, the insurance

companies’ objections. See id. at 103. It strains credulity to believe that

Rogal, who was clearly the “doctor” in charge of the practice and director of

the clinic, did not, at the very least, acquiesce to the improper billing

practices    when    TPC        continued    to      bill    insurance     companies    at    a

reimbursement rate ten times the value of the procedure even after being

explicitly   instructed    to    stop   doing     so        by   the   insurance   companies.

Furthermore, Rogal’s attempt to hide behind the advice of his attorney is

similarly unavailing when two doctors in his practice both testified that a

reimbursement value of $4,800 for the procedure they were performing was

outrageous. See id. at 73, 109-110. Indeed, Rogal’s practice was receiving

reimbursements ten times their value and billing for multiple procedures on

a single patient when the Commonwealth’s expert neurosurgeon testified he

would rarely perform the procedure at CPT Code 61790 even twice.

Accordingly, we find the Commonwealth presented sufficient evidence for

the jury to conclude that Rogal conspired with Kim to seek reimbursements

for the RFS procedure at a much higher value than the procedure warranted,

and therefore, either directly or indirectly, participated in a pattern of

racketeering activities.

                                            - 14 -
J-A06024-15



        With respect to his conspiracy conviction, Rogal contends the evidence

established “nothing more than guilt by association.” Rogal’s Principal Brief

at 16. Specifically, he argues the jury inferred his guilt based solely on his

father/daughter relationship with Kim, when “[t]he established facts indicate

that [Kim] acted alone when she took it upon herself to submit bills using

CPT Code 61790, and took it upon herself to defend the use of Code 61790.”

Id. at 21.

        Again, we agree with the trial court that “the jury was presented with

evidence beyond merely the familial relationship to infer a conspiratorial

agreement.”      Trial Court Opinion, 8/28/2014, at 5.    Rogal was the person

who “ran” TPC. N.T., 4/23/2013, at 13. Although Kim handled the billing

procedures, she was not a doctor. Therefore, it was reasonable for the jury

to infer that Rogal was consulted regarding any medical questions about the

billing.   Moreover, Rogal was clearly aware of the insurance company

disputes, in which he defended the billing practice when confronted by Dr.

Kauffman – characterizing the dispute as an insurance company “witch

hunt”14 - and continued to approve billing under CPT Code 61790 after being

instructed by the insurance companies to stop doing so.15 Accordingly, we

find Rogal is entitled to no relief on his first issue.
____________________________________________


14
     N.T., 4/23/2013, at 103.
15
  As noted supra, Rogal’s attempt to place the blame on his attorneys is
unavailing. He emphasizes the testimony of Drs. Kauffman and Palmerio who
(Footnote Continued Next Page)


                                          - 15 -
J-A06024-15



      Next,    Rogal     contends      the    trial   court   “abdicated   [its]   role   as

gatekeeper” when it failed to provide the jury with contemporaneous

instructions during the dual lay/expert testimony of Commonwealth witness,

Dr. Dubeck.     Rogal’s Principal Brief at 23.           Rogal insists that Dr. Dubeck

testified only as an employee of Blue Cross Excellus, and not as an expert

witness, and the court should have instructed the jury as such. He argues

the court’s failure to do so “guaranteed confusion on the part of the jury.”

Id. at 24.

      Preliminarily, we note that “[a] trial court has broad discretion to

determine whether evidence is admissible and a trial court’s ruling on an

evidentiary issue will be reversed only if the court abused its discretion.”

Commonwealth v. Huggins, 68 A.3d 962, 966, (Pa. Super. 2013) (citation

omitted), appeal denied, 80 A.3d 775 (Pa. 2013). Furthermore, this Court

has held that a witness may testify as both a lay witness and expert witness

during trial. As we opined in Huggins, supra:

                       _______________________
(Footnote Continued)

stated that both Rogal and Kim Rogal directed them to TPC’s attorney when
they inquired about the billing practices. See Rogal’s Supplemental Brief at
3-4. However, as the trial court noted in its opinion, Dr. Kauffman testified
TPC’s attorney told him that CPT Code 61790 was “ambiguous” and the
proper code was “a grey area.” N.T., 4/23/2013, at 115. Furthermore, Dr.
Kauffman testified that after this conversation with TPC’s attorney, he left
his position at TPC. Id. at 103-104. Subsequently, he opened his own
RFS practice, where his typical reimbursement is $300 to $400 per
procedure. Id. at 109. Therefore, the jury clearly could have determined
Rogal’s feigned ignorance of the billing dispute was incredible.




                                             - 16 -
J-A06024-15


      [Pa.R.E.] 702 permits an expert to testify to scientific, technical
      or other specialized knowledge beyond that possessed by a
      layperson. [Pa.R.E.] 701 permits a layperson to testify in the
      form of an opinion, however, such testimony must be rationally
      based on that witness’ perceptions. Thus, an expert must have
      additional specialized knowledge in rendering an opinion;
      whereas, a lay witness must form an opinion based upon his or
      her rationally based perceptions. The Rules, however, do not
      specifically delineate that a witness must be only one or the
      other. Instead, the witness’ association to the evidence controls
      the scope of admissible evidence that he or she may offer.
      Furthermore, Pennsylvania Rule of Evidence 704 clearly permits
      both expert and lay opinion testimony on issues that ultimately
      must be decided by the trier of fact, in this case, the jury.

Id. at 967.

      In the present case, contrary to Rogal’s assertion, Dr. Dubeck was

accepted by the trial court as “an expert on medical billing.”              N.T.,

4/22/2013, at 60. Rogal did not object to Dr. Dubeck’s qualifications as an

expert witness, and therefore, he has waived any challenge to that ruling on

appeal. See Pa.R.A.P. 302.

      With regard to Dr. Dubeck’s dual testimony as both a lay and expert

witness, the trial court opined:

      Although Dr. Dubeck also offered non-expert testimony in the
      capacity of an insurance company employee, the court found
      that his dual testimony was easily distinguishable to the jury.
      [Rogal] specifically challenges an inquiry regarding a letter
      written by Dr. Dubeck to Kim Rogal condemning the use of code
      61790 as necessitating a contemporaneous instruction. The
      court found that the question, “did you in no uncertain terms in
      writing advise Kim Rogal not to bill your health insurance
      company using the code 61790 ever again?” was not an inquiry
      implicating technical expertise, but rather straightforward,
      comprehensible lay testimony. [Rogal] affirmatively endorsed
      the question as formulated, and did not maintain any objection
      to it. [N.T., 4/22/2013, at 174].


                                    - 17 -
J-A06024-15


              [Rogal] also challenges as confusing Dr. Dubeck’s
       testimony regarding the appropriateness of code 61790 when
       only four of the five elements (of the code) are satisfied. Id. at
       102.     In contrast to the above non-expert testimony, this
       particular inquiry seemed to clearly implicate Dr. Dubeck’s
       expertise. Specifically, his testimony that the Pain Center failed
       to accurately code the RFS treatment was based upon his
       citation to the procedure delineated in the coding instructions.
       Given that Dr. Dubeck’s expert assessment of the applicability of
       code 61790 was clearly articulated, the court did not find that
       the supplemental lay testimony elicited at trial presented an
       appreciable risk of jury confusion. Furthermore, the jury was
       instructed on the proper assessment of expert testimony as well
       as the evaluation of non-expert testimony. N.T. 5/1/2013 at 72-
       74, 102-103.

Trial Court Opinion, 8/28/2014, at 6. We find the opinion of the trial court

appropriately addresses the claim of Rogal on appeal. Accordingly, Rogal’s

second claim is meritless.16

       In his last issue, Rogal argues he was denied due process of law

because his attorney operated under a conflict of interest. Specifically, he

contends that he and Kim were represented by attorneys who practiced in
____________________________________________


16
   Rogal also argues that Dr. Dubeck’s testimony “is not reasonable or
rational” because he “has a bad habit of using the pronoun ‘they’ without an
antecedent noun.” Rogal’s Principal Brief, at 24-25. However, Rogal does
not cite to any examples of this testimony in the trial transcript, and,
significantly, does not state that he objected to this testimony at trial.
Therefore, this claim is waived. See Commonwealth v. Thoeun Tha, 64
A.3d 704, 713 (Pa. Super. 2013) (“We have long held that [f]ailure to raise
a contemporaneous objection to the evidence at trial waives that claim on
appeal.”) (citation omitted); Commonwealth v. Harris, 979 A.2d 387, 393
(Pa. Super. 2009) (“When an allegation is unsupported [by] any citation to
the record, such that this Court is prevented from assessing this issue and
determining whether error exists, the allegation is waived for purposes of
appeal.”).




                                          - 18 -
J-A06024-15



the same law firm, and, although he waived the conflict of interest during

the grand jury proceedings, his waiver did not extend to their joint jury trial.

Further, Rogal argues that if his attorney had been conflict-free, the attorney

“would have made an argument distancing [Rogal] from Kim Rogal.” Rogal’s

Principal Brief at 34. Essentially, he claims his defense should have been to

blame Kim for the fraudulent billing practices.

      When considering whether an attorney operated under a conflict of

interest, we must bear in mind the following:

      [R]epresentation of co-defendants by different attorneys of the
      same law firm constitutes dual or joint representation.
      Commonwealth v. Albertson, 269 Pa.Super. 505, 410 A.2d
815 (1979). … However, dual representation is insufficient to
      support a finding of conflict of interest, and is not a per se
      violation of constitutional guarantees of effective assistance of
      counsel. See Glasser v. United States, 315 U.S. 60, 62 S. Ct.
457, 86 L. Ed. 680 (1942). To make the dual representation rise
      to a true conflict, appellant need not show that actual harm
      resulted, but must at least show the possibility of harm.
      Commonwealth v. Westbrook, [400 A.2d 160 (1979)]. The
      law applicable to dual representation cases was delineated in
      Commonwealth v. Breaker, 456 Pa. 341, 344–45, 318 A.2d
354, 356 (1974):

         “Our dual representation cases make several principles
         clear. First, ‘[i]f, in the representation of more than one
         defendant, a conflict of interest arises, the mere existence
         of such conflict vitiates the proceedings, even though no
         actual harm results. The potentiality that such harm may
         result,     furnishes       the    appropriate     criterion.’
         Commonwealth ex rel. Whitling v. Russell, 406 Pa. 45,
         48, 176 A.2d 641, 643 (1962). Second, a defendant must
         demonstrate that a conflict of interest actually existed at
         trial, because ‘dual representation alone does not amount
         to a conflict of interest.’ Commonwealth v. Wilson, 429
Pa. 458, 463, 240 A.2d 498, 501 (1968); Commonwealth
         ex rel. Corbin v. Myers, 419 Pa. 139, 213 A.2d 356

                                     - 19 -
J-A06024-15


          (1965), cert. denied, 386 U.S. 1013, 87 S. Ct. 1361, 18
L. Ed. 2d 445 (1967).         Third, ‘[t]o make the dual
          representation rise to a true conflict, appellant need not
          show that actual harm resulted, ... but he must at least
          show the possibility of harm ....’ Commonwealth v.
          Wilson, supra [429 Pa.] at 463, 240 A.2d at 501. Fourth,
          appellant will satisfy the requirement of demonstrating
          possible harm, if he can show, inter alia, ‘that he had a
          defense inconsistent with that advanced by the other
          client, or that counsel neglected his case in order to give
          the other client a more spirited defense.’ Id. Accord,
          Commonwealth v. Cox, 441 Pa. 64, 69, 270 A.2d 207,
          209 (1970) (plurality opinion).”

Commonwealth v. Evans, 451 A.2d 1373, 1374-1375 (Pa. Super. 1982).

       Our review of the record, however, reveals Rogal was not subject to

dual representation, and, even if he was, he waived any potential conflict of

interest at the March 7, 2012, bypass hearing.

       It is undisputed that Rogal and Kim Rogal were both represented by

Todd Henry, Esq., during the grand jury proceedings, and they both

executed a conflict waiver during those proceedings.         After the criminal

charges were filed, the Commonwealth petitioned the court for permission to

file Bills of Information without a preliminary hearing.      Commonwealth’s

Petition to File Bills of Information Without a Preliminary Hearing, 2/6/2012.

A “bypass” hearing17 was held on February 16, 2012, at which time, the trial

court granted the Commonwealth’s motion.           Neither Rogal nor Kim Rogal

____________________________________________


17
   A “bypass” hearing is conducted when the Commonwealth seeks to
“bypass” the requirement of a preliminary hearing. See Rogal’s Principal
Brief at 3-4.




                                          - 20 -
J-A06024-15



was present for the hearing, and a new attorney, who practiced in the same

office as Mr. Henry, entered his appearance for Kim Rogal. 18 Accordingly, on

March 7, 2012, the court conducted a second bypass hearing, with both

defendants present, to address whether their attorneys were operating

under a conflict of interest. See N.T., 3/7/2012, at 2-5.

        At the March 7th hearing, an associate of Mr. Henry appeared on behalf

of Rogal, and Jeremy Walker, Esq. appeared on behalf of Kim Rogal. The

prosecutor raised a concern regarding a possible conflict of interest because

Mr. Walker practices in the same office suite as Mr. Henry, and his full

biography is listed on Mr. Henry’s web site “as one of Mr. Henry’s

associates.” Id. at 8. However, Mr. Walker explained that while he serves

as general counsel for Mr. Henry’s firm on civil cases, he maintains his own

firm for his criminal practice:

        Basically, I have my own separate [practice] with regards to
        criminal law. I have my own firm, own LLC, own business ID.
        The only thing I do with Mr. Henry is I’m his general counsel
        when it comes down to civil cases. Obviously, this is not a civil
        case. So that’s the only time we intermingle business is when it
        comes down to civil cases. As to criminal, we have two separate
        practices.

Id. at 7.

        Accordingly, based upon Mr. Walker’s averment that his criminal

practice is separate from Mr. Henry’s criminal practice, we do not find that
____________________________________________


18
     Mr. Henry continued to represent Rogal.




                                          - 21 -
J-A06024-15



Rogal and Kim Rogal were subject to dual representation.        Nevertheless,

even if the attorneys’ association did present a potential conflict in these

circumstances, we conclude Rogal and Kim Rogal unequivocally and

knowingly waived any conflict of interest.

      It is well established that:

      An individual may knowingly and intelligently waive a
      constitutional right. For that individual to be able to make a
      knowing and intelligent waiver of a constitutional right, he must
      have been aware of both the nature of the constitutional right
      and the risk of forfeiting the same. In such a situation the
      record must clearly demonstrate an intentional relinquishment of
      a known right or privilege. … Moreover, the Commonwealth
      merely needs to establish a knowing and intelligent waiver of a
      constitutional right by a preponderance of the evidence.

Commonwealth v. Szekeresh, 515 A.2d 605, 607 (Pa. Super. 1986)

(citations omitted), appeal denied, 529 A.2d 1080 (Pa. 1987).

      In the present case, after Mr. Walker explained that he and Mr. Henry

shared office space but maintained separate criminal practices, the trial

court conducted the following colloquy:

      THE COURT: Okay. And Doctor Rogal, has [the shared offices of
      Mr. Henry and Mr. Walker] been explained to you?

      DOCTOR ROGAL: Yes.

      THE COURT: Ms. Rogal, has this been explained to you as well?

      MS. ROGAL: Yes.

      THE COURT: And you have independently retained, Doctor
      Rogal, Mr. Henry’s office?

      DOCTOR ROGAL: Yes.

      THE COURT: And, Ms. Rogal, you have independently retained
      Mr. Walker’s office?

                                     - 22 -
J-A06024-15


     MS. ROGAL: Yes.

     THE COURT: Okay. And you both understand that they work
     together but they maintain separate practices?

     DOCTOR ROGAL: Yes.

     MS. ROGAL: Yes.

     THE COURT: Okay. And do you each understand that you may
     – or actually do have a conflict being defenses regarding the
     charges which have been brought against you?

     DOCTOR ROGAL: Yes.

     MS. ROGAL: Would you explain that?

     THE COURT: Yes. In other words, there has been charges
     brought against each of you, and there could potentially be
     different defenses which may apply to each of your cases.

     MS. ROGAL: Thank you. Yes.

     THE COURT: Okay. And have you considered that factor in
     terms of your retaining counsel to represent each of you?

     DOCTOR ROGAL: Yes.

     MS. ROGAL: Yes.

     THE COURT: Okay. And do you each understand what a conflict
     of interest is?

     DOCTOR ROGAL: Yes.

     MS. ROGAL: Yes.

     THE COURT: Okay. Has anyone forced you in any way into
     retaining the attorneys that you have retained?

     DOCTOR ROGAL: No.

     MS. ROGAL: No.

     THE COURT:      And you’ve each agreed to this arrangement; is
     that correct?

     DOCTOR ROGAL: Yes.

     MS. ROGAL: Yes.


                                  - 23 -
J-A06024-15


       THE COURT: And do you understand that by agreeing presently
       that you are essentially waiving any future right to raise this
       issue regarding what may be perceived as a conflict of interest?

       DOCTOR ROGAL: Yes.

       MS. ROGAL: Yes.

       THE COURT:      And at this time, do either of you wish to
       reconsider your choice regarding the selection of counsel?

       MS. ROGAL: No.

       …

       DOCTOR ROGAL: No.

       THE COURT: Okay. Do you have any questions of the Court at
       this time?

       DOCTOR ROGAL: No.

       MS. ROGAL: No.

       …

       THE COURT: Okay. Then the Court, having colloquied Doctor
       Rogal and Ms. Rogal, is satisfied that they’ve made a knowing,
       intelligent, and voluntary selection of counsel. Okay.

Id. at 8-11.

       Accordingly, contrary to Rogal’s contention, Rogal and Kim Rogal

unequivocally and knowingly waived any potential conflict of interest after

the criminal charges were held for court. See Rogal’s Principal Brief at 29.

The court did not simply presume their waiver of a dual representation

conflict during the grand jury proceedings was sufficient to waive any

potential conflict for trial.19 Therefore, Rogal’s final claim fails.
____________________________________________


19
  Indeed, the record demonstrates that on December 14, 2011, both Rogal
and Kim Rogal knowingly and voluntarily waived their right to have separate
(Footnote Continued Next Page)


                                          - 24 -
J-A06024-15



      Because we conclude the three issues raised by Rogal on appeal merit

no relief, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/7/2015




                       _______________________
(Footnote Continued)

counsel, and chose to have Mr. Henry represent them both during the grand
jury proceedings. See N.T., 12/14/2011, at 4-11. Thereafter, they again
waived any potential conflict of interest, after the grand jury proceedings
were complete and the criminal charges were filed, when Kim Rogal chose to
be represented by Mr. Walker who shares an office suite with Mr. Henry.
See N.T., 3/7/2012, at 8-11.




                                           - 25 -